Citation Nr: 0616136	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  92-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, J. A. Juarbez (Juarbe)-Ortiz, M.D. and M. Colon-
Vargas, M.D.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1968 to April 1970.

In June 1988, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, denied the 
veteran's claim for service connection for PTSD.  In November 
1988, after learning that it mistakenly had considered 
medical evidence concerning another veteran, the RO issued 
another decision confirming the prior denial.  

In January 1991, the veteran and Dr. M. Colon-Vargas 
testified at an RO hearing; Drs. M. Colon-Vargas and J. A. 
Juarbe-Ortiz testified at an RO hearing, in May 1995; copies 
of the hearing transcripts are in the record.

In June 1997, the Board of Veterans' Appeals (Board) issued a 
decision affirming the denial.  The veteran appealed the 
Board's denial to the United States Court of Appeals for 
Veterans Claims (Court).  After considering an informal brief 
filed by the veteran and a motion from VA's Office of General 
Counsel (GC) for summary affirmance, in May 1999, the Court 
issued a memorandum decision vacating the Board's decision 
and remanding the case for further development and 
readjudication.  

In January 2000, the Board remanded the case to the RO for 
development and readjudication consistent with the Court's 
decision.  The veteran and Dr. J. A. Juarbe-Ortiz testified 
at a December 2000 RO hearing; a copy of the hearing 
transcript is in the record.  In a September 2002 decision, 
the Board again affirmed the denial of service connection for 
PTSD, which the veteran appealed to the Court.  In August 
2003, the Court issued an Order granting the parties' joint 
motion to vacate the decision, and remanded the case to the 
Board for further development and readjudication consistent 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005)).  In May 2004, the Board remanded 
the case to comply with the Court's Order.  The case is now 
before the Board for further appellant consideration.


FINDING OF FACT

There is credible evidence corroborating the veteran's 
alleged non-combat in-service stressors, supporting a current 
diagnosis of PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, PTSD 
was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection was granted on appeal.  With regard to 
service connection for PTSD, the RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when implementing the award.  

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of entitlement to service connection for 
PTSD, the Board is taking action favorable to the veteran by 
granting service connection for PTSD, as such the Board finds 
that there has been no prejudice to the veteran in this case 
that would warrant further notice or development, his 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See, e.g., VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that he is entitled to service 
connection for PTSD.  He alleges exposure to stressors during 
his wartime service in Vietnam and claims that he has 
acquired PTSD as a result of such exposure.  

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  With regard to PTSD, VA regulations 
reflect that symptoms attributable to PTSD are often not 
manifest in service.  Accordingly, service connection for 
PTSD requires a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f) (2005); 67 
Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as amended 
at 38 C.F.R. § 3.304(f)); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 
389, 394-95 (1996)).

Specifically, to establish entitlement to service connection 
for PTSD, the veteran must submit "...medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (2005).

In this case, the record clearly establishes the first two 
elements of the 38 C.F.R. § 3.304(f) analysis: a current 
diagnosis of PTSD and an opinion linking such diagnosis to 
the veteran's reported in-service stressors.  Concerning the 
first requirement of a diagnosis, it previously was believed 
that it had to be "clear" and undisputed that the veteran 
had PTSD.  But this is no longer the case and the veteran is 
entitled to have his claim considered under the newer, less 
stringent standard.  This is especially important here 
because the Board of VA psychiatrists, who examined the 
veteran in December 1993, May 1996, and in March 2002 all 
universally concluded, without any exceptions or abstentions, 
that he does not have PTSD -- but rather, other unrelated 
psychiatric conditions (for example, a residual type 
schizophrenia with anxiety and depression, an antisocial 
personality disorder, and a polysubstance abuse disorder, 
albeit in apparent remission, which involved a dependency on 
Benzodiazepine and marijuana). 

Service medical records do not show any complaints or 
manifestations of psychiatric-related symptoms at any time.  
The veteran's initial diagnosis occurred after service in 
January 1971, when a doctor in a VA outpatient clinic 
diagnosed an anxiety reaction.  Another VA doctor diagnosed a 
conversion-type hysterical neurosis during a November 1972 
VA psychiatric evaluation.  But for the most part, the 
veteran's predominant psychiatric diagnosis for many years 
after service, from 1972 and continuing for several ensuing 
years up until about 1987, was schizophrenia.  There was 
never any mention whatsoever of PTSD in all the times the 
veteran was examined and evaluated, and even one of his chief 
proponents, Dr. Colon-Vargas, who initially diagnosed PTSD in 
about October 1987, previously had indicated on numerous 
other earlier occasions that the veteran had schizophrenia, 
instead.  See, e.g., statements from Dr. Colon-Vargas, one 
received in January 1983 and another dated in December 1983 
and received in August 1985.  And for many years up until 
filing his current claim specifically for PTSD, in October 
1987, even the veteran himself only had alleged that he had 
those other types of psychiatric disorders, and the prior 
adjudications of his claim were based entirely on those other 
psychiatric conditions, to the exclusion of PTSD.  Since his 
current claim is specifically for PTSD, that will be the 
focus of this decision since PTSD is an altogether separate 
claim from those previously denied.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996); Spencer v. Brown, 4 Vet. App. 
283 (1993).

Aside from Dr. Colon-Vargas diagnosing PTSD in October 1987 
with supporting testimony in June 1991 and May 1995, records 
show the veteran's other chief proponent, Dr. Juarvez 
("Juarbe"), also diagnosed PTSD in April 1995 and May 2000 
and supported his diagnosis by testifying in May 1995 and 
December 2000.  Hence, although several of the various 
psychiatrists -- both VA and private, who have had occasion 
to examine and evaluate the veteran since service have 
concluded that he does not have PTSD, the fact remains that 
Drs. Colon-Vargas and Juarvez ("Juarbe") have concluded 
otherwise, that he does.  The Board also notes that more 
recent VA treatment records dated in 2003, 2004 and 2005 
contain diagnoses of PTSD.  Thus, given the lesser 
evidentiary burden of proof for establishing that he does 
have PTSD, and resolving all reasonable doubt in his favor 
concerning this element, the Board must presume that the 
veteran does have this condition.  See 38 C.F.R. § 3.102 
(2005).  Consequently, this point is conceded for the purpose 
of deciding this appeal.  

The remaining element, credible supporting evidence that the 
veteran's reported in-service stressor(s) actually occurred, 
is required for service connection.  See Cohen, 10 Vet. App. 
at 142.  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim for PTSD will 
vary depending on whether the veteran was "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that the veteran was 
engaged in combat with the enemy or was a prisoner of war 
(POW), and the claimed stressor is related to combat or POW 
experiences (in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressors are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2004); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered his 
military personnel and medical records and the veteran's own 
statements.  The veteran's service personnel records reflect 
that he began serving in Vietnam in September 1968, initially 
as a Chemical Operations Apprentice and toolroom helper in 
the 149th and 528th Maintenance Companies.  The 528th was 
assigned to the 62d Maintenance Battalion near Pleiku and, in 
December 1968, the 528th was deactivated and the unit was 
redesignated as the 618th Heavy Equipment Maintenance Company 
(General Support).  While in the 618th, the veteran was a 
Chemical Operations Apprentice and Senior Chemical Equipment 
Repairman.  The veteran served in Vietnam from September 12, 
1968 to August 27, 1969, and he received the National Defense 
Service Medal (NDSM), 2 Overseas Bars, the Vietnam Service 
Medal (VSM) with 3 Bronze Stars, and the Vietnam Campaign 
Medal (VCM) with 60 Device.  He received no combat citations 
and was not a POW.  His service medical records reveal no 
combat wounds.  Thus, the evidence of record does not 
establish that the appellant was engaged in combat.  The 
preponderance of the evidence is against the determination of 
combat status.  Therefore, the veteran's statements alone do 
not constitute conclusive evidence of the occurrence of in-
service stressor(s).  See Cohen, 10 Vet. App. at 145.  The 
Board therefore finds that, based on all the evidence, the 
appellant did not engage in combat during his tour in 
Vietnam.

Although the record does not establish the veteran's combat 
status, the Board observes partial, independent corroboration 
of the veteran's alleged non-combat stressors.  First, as it 
concerns the veteran's credibility, the Board notes the 
veteran contends that he generally was exposed to repeated 
sniper/rocket attacks.  A Morning Report obtained from the 
U.S. Armed Services Center for Research of Unit Records 
(CRUR) dated July 27, 2005 documents that on August 5, 1969 
the 62d Maintenance Battalion (DS) located at the logistics 
center received one round of 122-mm rocket fire.  The U. S. 
Army casualty reports list a private first class (PFC) 
Richard Guzman as wounded-in-action (WIA) on May 12, 1969 in 
the Thua Thien Province, Vietnam, that he was assigned to an 
element of the Engineer command and that his home of record 
was California.  A Morning Report dated May 13 1969 from CRUR 
documents that on May 12, 1969 a Fed Guzman, Jr. was killed 
while performing duties as an assistant driver in a convoy 
mission from Kon Tung.

The October 1987 diagnosis of Dr. M. Colon-Vargas, the June 
1991 testimony of Dr. M. Colon-Vargas, the May 1995 testimony 
of Drs. M. Colon-Vargas and J. A. Juarbe-Ortiz, and the 
December 2000 testimony of Dr. J. A. Juarbe-Ortiz maintained 
that the veteran met the criteria for a diagnosis of PTSD and 
explained some of the stressors that the veteran had 
complained of, that is, wounding/killing of a soldier named 
Guzman and rocket attacks.  The veteran was likely exposed to 
enemy attacks/fire as his service personnel records reveal 
the names of three campaigns during the time the veteran 
served in Vietnam.  The Board observes that the corroborative 
nature of the evidence goes toward the veteran's credibility.

The evidence of the aforementioned non-combat stressors is 
not clearly convincing; however, the Board observes that the 
veteran is entitled to the benefit-of-the-doubt on the issue 
of stressor corroboration.  At a minimum, the evidence 
discussed above suggests a possibility that the veteran was 
assigned to a unit targeted by rocket attacks and that at 
least one of his comrades named Guzman died or was wounded in 
action.  The Court determined that corroboration of every 
detail is not required.  Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  
The CRUR reports do not specifically state that the veteran 
was present during the rocket attacks, but the records 
indicate plausibility.  Pentecost, 16 Vet. App. at 128.  On 
that issue, the Board finds the evidence in relative 
equipoise, and resolves reasonable doubt in favor the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the 
aforementioned corroborated non-combat stressors form, in 
part, the basis of the veteran's current PTSD diagnosis, the 
Board concludes that the veteran suffers from PTSD incurred 
in service.


ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


